DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As recited, claim 20 depends on claim 166. Claim 166 does not exist. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 9, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshetrapal et al., US 7383535 B1 (hereafter referred to as Kshetrapal) in view of Kaplinger et al., US 20150378685 A1 (hereafter referred to as Kaplinger).
A.	Regarding claims 1 and 12 and 16, Kshetrapal taught a system (column 11, lines 59-64; “data processing system”), comprising: 
a processor (column 11, lines 59-64; “The data processing system includes one or more instruction processors (IPs) 600 …); and a memory that sources executable instructions which, when executed by the processor of the system, facilitate performance of operations (column 11, lines 59-64; “… coupled to a main memory 602. The main memory may be further coupled to one or more mass storage devices 604 that include disk drives or other such devices.”), the operations comprising: 
receiving a request for a data item, the request comprising a data item identifier (column 5, lines 54-61; “During use, BUI 102 is used to make a request that is transferred via interface 107 to web server 108. This request may contain a query string or form data.”) and associated software version information (column 5, lines 62-67; “When web server 108 receives a request from the client system, the web server uses the request indicia to determine which website and service will process the request. In one embodiment, each website is associated with a respectively different customer or user that is employing an instance of BUI 102 to issue requests.”); 
selecting a selected software entity set, based on a software version identifier corresponding to the software version information (column 6, lines 1-10; “If the run-time code has already been generated by compiler 109 for this website, the requested service will be executed.” See column 6, lines 43-61  and column 7, lines 17-22; “…[E]ach user is further provided with at least one respective directory including files dedicated to that user. These files include any code that will implement client-specific functionality.”), from a hierarchy of software entities (column 7, lines 40-49; “Before continuing, it may be noted that the directory structure shown in FIG. 2 is merely an exemplary way of organizing the files. Any other directory structure may be employed.” “In another example, multiple sub-directories may be created within the user directories.”); 
obtaining data item content for the data item based on the data item identifier, wherein the data item content is a generic data item content not customized to any specific software version (column 8, lines 13-18; “In particular, this user wants to add a new function to the standardized code. Rather than adding this functionality directory to file_1, a "code hook" 302 is added to the code contained in file_1. This code hook consists of a function call to "function 1" that is inserted into the code of file_1 at the appropriate point in the instruction stream.” This is the standardized code and data item content.); 
formatting the data item content, based on the selected software entity set, into a customized graph node data structure (column 8, lines 23-29; “This file includes the code for "function1" that is required by user 1. A file of the same name is created for each of the other users. For example, file 306 is shown created for user N.“) comprising a customized data item content for a software version identified in the software version information (column 8, lines 29-30; “Each file includes any specialized code required by the associated user in performing the function.” And column 8, lines 55-60; “Next, within the standardized code file, which in this case is file_1 300, a reference must be made to the local code file. According to the current invention, this is accomplished using a reference to a virtual directory structure.”). 
Kshetrapal does not specifically teach returning the graph node data structure in response to the request. However, in the same field of endeavor, Kaplinger taught teach returning the graph node data structure in response to the request  (p. 73, “…REST mobilization function 150 may identify a collection pattern with a resource “users” because the main URI or uniform resource locator (URL) associated with the resource “users,” or “/users,” is followed by more than one members (i.e., multiple instances of “/users/{id}”).”  And p. 76, “REST mobilization function 150 generates a mobile application, or application suited for the device type specified, for the selected REST resource. In some embodiments, REST mobilization function 150 populates the selected template with data extracted from the selected REST resource.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kshetrapal to substitute returning the graph node structure from Kaplinger for the storing graph node structure in Kshetrapal to improve user experience by providing user interface elements compatible with device type.   
B.	Regarding dependent claims 2 and 13, Kshetrapal-Kaplinger taught the system of claims 1 and 12, wherein the operations further comprise caching (Kshetrapal, column 6, lines 8-10; “In one embodiment, this run-time code is a scripting engine that is cached for the website.”) the customized graph node data structure at a front-end data service cache (Kshetrapal, column 6, lines 34-37; “This file may reside on the client systems of more than one user. In contrast, the file "client_side_local" may include "local" code that is "local to" (i.e., specifically customized for) the particular customer that is associated with client 100, shown as "user 1".” Also see column 7, lines 55-58; “In another example, multiple sub-directories may be created within the user directories. For example, one directory may store server-side local code, and another directory may store client-side local code, and so on.”).  

C.	Regarding dependent claims 3 and 14 and 17, Kshetrapal-Kaplinger taught the system of claims 2 and 13 and 16, wherein the operations further comprise receiving a client request for the data item (Kshetrapal, column 5, lines 54-61; “During use, BUI 102 is used to make a request that is transferred via interface 107 to web server 108. This request may contain a query string or form data. This request will contain a port number, host address, …. to identify one of the multiple websites 1 through N.”), and 
returning the customized graph node data structure from the front-end data service cache in response to the client request (Kshetrapal, column 9, lines 55-66; “For example, in FIG. 3, the standardized client-side code in file "file1_client_side" 310 is modified to include the code hook "funcion1_client_side". A subroutine of this name is added to a local client-side code file for each user, shown as files 312 through 314. …[T]his subroutine will be modified to include customized code for the user requiring the special functionality.”).  

D.	Regarding dependent claim 5, Kshetrapal-Kaplinger taught the system of claim 1, wherein the software entities comprise at least one of: data structures, code sections (Kshetrapal, column 8, lines 28-35; “A file of the same name is created for each of the other users. For example, file 306 is shown created for user N. Each file includes any specialized code required by the associated user in performing the function.”), heuristic rules, data templates or data.  

E.	Regarding dependent claims 6, Kshetrapal-Kaplinger taught the system of claims 1, wherein the hierarchy of software entities comprises a hierarchy of data files (Kshetrapal, column 7, lines 55-60; “In another example, multiple sub-directories may be created within the user directories. For example, one directory may store server-side local code, and another directory may store client-side local code, and so on.”).  

F.	Regarding dependent claim 9, Kshetrapal-Kaplinger taught the system of claim 1, wherein the data item identifier comprises a Uniform Resource Name (URN) (Kshetrapal, column 5, lines 54-61; “During use, BUI 102 is used to make a request that is transferred via interface 107 to web server 108. This request may contain a query string or form data. This request will contain a port number, host address, …. to identify one of the multiple websites 1 through N.”), and wherein the operations further comprise matching at least part of the data item identifier to a regular expression (Kshetrapal, column 5, lines 54-61; “During use, BUI 102 is used to make a request that is transferred via interface 107 to web server 108. This request may contain a query string or form data.”).  

G.	Regarding dependent claim 15, Kshetrapal-Kaplinger taught the method of claim 12, Kaplinger taught wherein the resource set comprises a version-based template file (Kaplinger, p. 30, “REST mobilization function 150 also operates to generate mobile applications for each REST resource based on a template associated with identified patterns of each REST resource.”), and wherein the formatting the data item content into the formatted data item content comprises uses the template file to format the data item content to match a software version (Kaplinger, p. 46, “In general, website mobilization program 110 identifies one or more patterns within the REST resource, or data of the REST resource corresponding to template, such as a template stored to template storage 175. In some embodiments, REST mobilization function 150 generates a UI of the portion of website 155 for the device type indicated for conversion based on the data obtained from the REST resource.”).

H.	Regarding dependent claim 19, Kshetrapal-Kaplinger  taught the non-transitory machine-readable medium of claim 16, wherein the formatting the content of the data item into the graph data structure based on the version information comprises filtering the content (Kaplinger, p. 46, “In step 260, website mobilization program 110 generates a UI of the portion of website 155 for the device type indicated for conversion based on data obtained from the REST resource.” And p. 74, “Each template may be, for example, a widget or HTML snippet. Templates may cause detailed sets of information to be displayed such that only certain fields are initially displayed, touchscreen-friendly selection/command methods may be deployed, and/or methods of organization may vary based on each identified pattern.”). 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshetrapal-Kaplinger as applied to claim 1 above, and further in view of Ayyar et al., US 20150269146 A1 (hereafter referred to as Ayyar). 
Regarding dependent claim 4, Kshetrapal-Kaplinger taught the system of claim 1, as recited above. Kshetrapal-Kaplinger does not specifically teach wherein the front-end data service cache is a REDIS cache accessible to servers of the front end data service. However, in the same field of endeavor, Ayyar taught  wherein the front-end data service cache is a REDIS cache accessible to servers of the front end data service (p. 89, “Caching layers such as REDIS and MEMCACHE typically take time in the low milliseconds to respond and store objects, and computing deltas, particularly for large files, can take seconds.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kshetrapal-Kaplinger to substitute a REDIS cache from Ayyar for the caching from Kshetrapal-Kaplinger to reduce the space and time for accessing variations of cached content.


Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshetrapal and as applied to claims 1  and 16 above, and further in view of  Pfuntner et al., US 20100070447 A1 (hereafter referred to as Pfuntner).
Regarding dependent claims 7 and 18, Kshetrapal-Kaplinger taught the system of claims 1 and 16, wherein the selecting the selected software entity set as cited above. Kshetrapal-Kaplinger does not specifically teach building a path order corresponding to the hierarchy, and searching via the path order until a software entity is found.  However, in the same field of endeavor, Pfuntner taught building a path order corresponding to the hierarchy (p. 26, “In step 304, at least one data propagation path can be provided. That is, a child template, the parent templates associated with the child template, and a hierarchical order of the parent templates with respect to one or more child templates can be provided.”), and searching via the path order until a software entity is found and selecting the resource set comprises selecting a desired file by searching in a search order from a more-specific version subfolder towards a less-specific version subfolder until the desired file is found (p. 26, “an exemplary data propagation path can specify authserver as a child template, DBserver, webserver, and webapp as the parent templates, where the order of the parent templates specifies the hierarchical order.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kshetrapal-Kaplinger to substitute path order from Pfuntner for the hierarchy path from Kshetrapal-Kaplinger to adapt to a different organization arrangement for the templates and thereby expand field of endeavor.

Claim(s) 8, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshetrapal and  as applied to claims 1 and 16 above, and further in view of Schultz et al., US 20100229045 A1 (hereafter referred as Schultz).

A.	Regarding dependent claims 8 and 20, Kshetrapal-Kaplinger taught the system of claim 1, wherein the data item identifier comprises a Uniform Resource Name (URN) (Kshetrapal, column 5, lines 54-61; “During use, BUI 102 is used to make a request that is transferred via interface 107 to web server 108. This request may contain a query string or form data. This request will contain a port number, host address, …. to identify one of the multiple websites 1 through N.”). Kshetrapal-Kaplinger does not specifically teach wherein the operations further comprise, determining data type information based on the URN, and selecting at least one software entity based on the data type information.  However, in the same field of endeavor, Schultz taught determining data type information based on the URN, and selecting at least one software entity based on the data type information (p. 9, “A method according to an embodiment of the present inventions includes receiving a request made on a Uniform Resource Locator (URL), determining a class of device making the request, and per class of the device, responding with content including redirection instructions to a device-specific URL enabling invocation of a certain application, wherein the device specific URL is specific to the device making the request.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kshetrapal-Kaplinger to substitute selecting based on device type from Schultz for the software versions from Kshetrapal-Kaplinger to ensure that the software version is compatible with the client device.

B.	Regarding dependent claim 10, Kshetrapal-Kaplinger taught the system of claim 1, as cited above including the selecting the selected software entity set from the hierarchy of software entities. Kshetrapal-Kaplinger does not specifically teach comprises accessing the hierarchy of software entities based on the version identifier and device type or device class information.  However, in the same field of endeavor, Schulz taught accessing the hierarchy of software entities based on the version identifier and device type or device class information (p. 9, “A method according to an embodiment of the present inventions includes receiving a request made on a Uniform Resource Locator (URL), determining a class of device making the request, and per class of the device, responding with content including redirection instructions to a device-specific URL enabling invocation of a certain application, wherein the device specific URL is specific to the device making the request.”).  For motivation for combination see claim 8, above.

C.	Regarding dependent claim 11, Kshetrapal-Kaplinger taught the system of claim 1, as recited above. Kshetrapal-Kaplinger does not specifically teach wherein the software version information corresponds to a token that is associated with the request, and wherein the operations further comprise, determining the version identifier from the token. However, in the same field of endeavor, Schultz taught wherein the software version information corresponds to a token that is associated with the request (p. 26, “For example, the server 60 may inspect a cookie that contains the device 50 profile information sent with the request, however, if the request does not contain a cookie the server 60 may inspect the request for a browser signature identifying the platform that the device 50 is operating on (i.e., class of device).”), and wherein the operations further comprise, determining the version identifier from the token (p. 26, “For example, the server 60 may inspect a cookie that contains the device 50 profile information sent with the request, however, if the request does not contain a cookie the server 60 may inspect the request for a browser signature identifying the platform that the device 50 is operating on (i.e., class of device).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kshetrapal-Kaplinger to substitute using a client token from Schultz determining the software versions from Kshetrapal-Kaplinger to further enhance the customizations available for the client device.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452